Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 08/30/2019 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a bonding apparatus, the prior art does not teach or make obvious the concept of wherein the first holding unit is configured to attract and hold a partial region of a peripheral portion of the first substrate, when a bonding region between the first substrate and the second substrate has vertices of a shape closer to a polygonal shape that is expanded from a circular shape, the partial region includes a region intersecting with at least one direction from the central portion of the first substrate toward the vertices in the manner claimed by the applicant.
Regarding claim 7, in a bonding apparatus, the prior art does not teach or make obvious the concept of wherein a bonding region between the first substrate and the second substrate is classified into a first bonding region and a second bonding region expanded slower than the first bonding region, and the first holding unit is configured to attract and hold a first region of a peripheral portion of the first substrate corresponding to the first bonding region, and not to attract and hold a second region of 
Regarding claim 8, in a bonding system, the prior art does not teach or make obvious the concept of wherein the first holding unit is configured to attract and hold a partial region of a peripheral portion of the first substrate, when a bonding region between the first substrate and the second substrate has vertices of a shape closer to a polygonal shape that is expanded from a circular shape, the partial region includes a region intersecting with at least one direction from the central portion of the first substrate toward the vertices in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745